Exhibit 10.40

NIGHTHAWK RADIOLOGY SERVICES, LLC

PROFESSIONAL SERVICES AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of May 1, 2010 by
and between NIGHTHAWK RADIOLOGY SERVICES, LLC an Idaho Limited Liability Company
(hereinafter “NRS”) and Peacefield Radiology, LLC, (“Contractor”),a professional
association owned and operated by Dr. Timothy Myers, M.D.

RECITALS

WHEREAS, Dr.Timothy Myers currently serves as NRS’s Chief Medical Officer.

WHEREAS, Contractor may, from time to time, be asked to provide the Services
(defined below) to NRS’s customers.

WHEREAS, the parties desire to enter into this Agreement to provide the terms
and conditions upon which Contractor will provide such Services and to affirm
that such Services will be provided by Contractor through Dr. Myers as an
independent contractor and not by Dr. Myers acting in his capacity and NRS’s
Chief Medical Officer.

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, NRS and Contractor hereby agree as follows:

AGREEMENT

 

1. Services Level Expectations; Global QA Program.

 

  (a) Service Level Expectations. Contractor hereby undertakes to provide
professional services for radiological interpretations (the “Services”) for the
customers of NRS at such times as shall be mutually agreed to between the
parties. In performing the Services, Contractor shall devote the necessary time
and resources required to render the Services in accordance with the laws of the
state in which Contractor is located, customs of the radiology profession and
recognized canons of professional ethics. At all times Contractor will perform
the contracted duties and functions at the appropriate local standard of care in
strict conformance with currently approved practices in the field of radiology
in a competent and professional manner.

 

  (b) Scheduling. Contractor shall perform the Services at such times as shall
be mutually agreed to by the parties.

 

  (c) Global QA Program. The parties acknowledge that the Services provided by
Contractor pursuant to this Agreement shall in all cases be governed by the
substantive and procedural requirements set forth in the Global QA Program (the
“Global QA Program”).

 

1



--------------------------------------------------------------------------------

  (d) Independent Contractor Relationship. It is agreed and understood by and
between the parties hereto that in delivering the Services, Contractor shall
deliver such Services as an independent contractor and, as such, NRS shall
exercise no control over Contractor in the performance of the Services. This
Agreement shall not be construed as an agreement of employment, a partnership,
or any other form of business entity. Contractor and NRS agree that nothing in
this Agreement or the Global QA Program shall in any way interfere with the
professional judgment of Contractor. NRS shall not, in any manner, directly or
indirectly regulate or control the Contractor’s independent judgment concerning
the practice of medicine. Contractor shall not be required to act in any manner
which he or she considers detrimental to the best medical interests of a patient
or which is a potential violation of applicable laws, regulations or medical
ethics. Finally, Contractor hereby acknowledges and agrees that Contractor shall
be responsible for any and all taxes to which Contractor shall be subject
related to the fees paid to Contractor pursuant to this Agreement

 

2. Compensation; Licensing and Privileging.

 

  (a) Compensation. For all Services to be rendered by Contractor in any
capacity hereunder, NRS shall compensate Contractor at a rate of USD $15.00 per
work unit actually performed by Contractor during that month (as determined in
accordance NRS’s then-current work unit schedule). Payment will be monthly in
arrears.

 

  (b) Licensing and Privileging. Contractor, at no cost to NRS, will provide
best efforts in working with NRS’s licensing & credentialing staff to complete
the necessary applications for licensing and credentialing.

 

3. Termination. Either party may terminate this Agreement at any time, with or
without prior notice to the other party.

 

4. Malpractice Insurance. NRS shall purchase and maintain professional liability
insurance coverage insuring NRS and Contractor with minimum limits of $1,000,000
per occurrence and $3,000,000 in the aggregate (or such greater coverage as NRS
shall determine in its sole discretion), through an insurer or insurers of NRS’s
choice. This will only cover Contractor for the Services provided to NRS and no
other entity.

 

5. Qualifications. Contractor shall during the term of this Agreement be an
American Board of Radiology certified radiologist and continuously meet the
following requirements: (i) Contractor shall ensure he is qualified to practice
medicine in the states in which NRS serves patients, (ii) Contractor shall
satisfy the requirements to maintain privileges with NRS, and (iii) Contractor
will make a good faith effort to obtain licensure and hospital credentialing as
required.

Contractor shall be insurable for the coverage set forth in section 4 hereof
regarding professional liability insurance.

 

6. Conviction or Disqualification. NRS shall have the right, in its sole
discretion, to immediately terminate this Agreement in the event of Contractor’s
death, conviction of a felony or in the event of the disqualification of
Contractor to practice medicine in any state in which NRS services customers.
The termination date in such cases shall be the date NRS elects to terminate
this Agreement.

 

7. Notices. Any and all notices under this Agreement shall be sufficient if
furnished in writing and sent by certified mail to the registered office of
either party.

 

2



--------------------------------------------------------------------------------

8. General Provisions. This Agreement, when properly executed by both parties,
constitutes the entire agreement and understanding between the parties with
respect to the matters described herein. The terms of this Agreement may be
modified only by subsequent written agreement signed by both parties. In the
event that any part of this Agreement is declared or rendered invalid by court
decision or statute, the remaining provisions of the Agreement shall remain in
full force and effect.

NRS and Contractor are independent parties and nothing in this Agreement shall
constitute either party as the employer, principal or partner of or joint
venturer with the other party. Neither NRS nor Contractor has any authority to
assume or create any obligation or liability, either express or implied, on
behalf of the other.

 

9. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of Arizona.

 

10. Attorneys Fees and Costs. In the event that either party resorts to legal
action to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover the cost of such action so incurred,
including, without limitation, reasonable attorney’s fees, costs and expenses.

 

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect, such invalidity or unenforceability shall not affect any other
provision this Agreement shall be construed and enforced as if such invalid or
unenforceable provision had never been contained herein. The parties agree that
a court of competent jurisdiction shall have the power to reduce the scope of
any such term or provision, to delete specific words or phrases or to replace
any invalid or unenforceable term or with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

Signature Page Follows

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

/s/ David M. Engert

David M. Engert President & Chief Executive Officer NightHawk Radiology
Services, LLC

May 3, 2010

Date

/s/ Tim Myers, M.D.

Contractor

May 3, 2010

Date

 

4